The opinion of the court was delivered, by
Woodward, C. J.
As matter of construction, we hold that the policies sued upon were applicable to petroleum in bulk or barrels, shipped in good barges, trading between the points mentioned in the policies. , These points are mentioned as descriptive of the barges, not of the freight. Wherever the petroleum was taken on, or delivered, between these points, it was within the policies if the barges upon which it was taken were engaged in trading between those points. This seems to be the necessary construction of the policies, and the court below were right in so reading them.
Whether the placing the one hundred and forty-three barrels of oil upon the deck of the barge after it was moored at Forsyth’s landing was such a departure from the contract of insurance as to release the underwriters, was the great question in the cause. The jury found upon adequate evidence that the risk was not increased, and we think the law was properly applied by the court. The opinion of the learned judge upon the question he reserved is so full and exhaustive a discussion of the authorities bearing upon the point, that nothing is left for us to do except to approve of the conclusions which he reached.
The two policies sued upon having been issued by the same company, at the same time, and to the same party, and the loss having been brought within the terms of each, except as the amount of it was greater than the sum mentioned in either policy, but less than the aggregate of both policies, there was no error in ruling that the plaintiffs, if entitled to a verdict, were entitled to recover the full amount of their actual loss.
The judgment is affirmed.